—Determination unanimously confirmed without costs and petition dismissed. Memorandum: From our review of the record, we conclude that the determination is supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139-140). We have considered the remaining contentions advanced by petitioner and conclude that each one is lacking in merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Sedita, Jr., J.) Present — Lawton, J. P., Wesley, Balio, Davis and Boehm, JJ.